ON CONFESSION OF ERROR
PER CURIAM.
Appellant Charlotte Taylor brought an action alleging improprieties in a tax sale of her property. The appellant now appeals from the trial court’s order granting summary judgment in favor of the appel-lees. On appeal, she argues there was insufficient support for summary judgment. The appellees confess error and agree that the affidavit in support of summary judgment did not comply with Florida Rule of Civil Procedure 1.510(e), as the affiant failed to show that she was competent to testify to the matters stated therein. We accept the appellees’ confession of error, vacate the final summary judgment in their favor, and remand for further proceedings consistent with this opinion.

Reversed and remanded.

GERBER, CONNER and FORST, JJ., concur.